Citation Nr: 1717332	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  14-04 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for lumbar spine disorder, to include degenerative disc disease (claimed as back strain), and if so, whether service connection is warranted.

2.  Entitlement to service connection for a left knee disorder, to include osteoarthritis.  

(The issues of entitlement to service connection for a sinus disorder, bronchitis, bilateral hearing loss, and tinnitus are the subject of another, separate Board decision.)


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to August 2001 and September 2005 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In September 2010, the RO, in pertinent part, denied reopening a claim for service connection for back strain.  In September 2012, in pertinent part, the RO denied service connection for left knee osteoarthritis and degenerative disc disease of the lumbosacral spine (claimed as back strain).  

The Board notes that the Veteran did not file a notice of disagreement with the September 2010 rating decision.  However, within one year of that rating decision, the RO associated new, relevant medical evidence to the claims file (such as a February 2011 VA examination).  Pursuant to 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Therefore, the Board finds that the rating decision on appeal is the September 2010 rating decision.  

In October 2015, the Veteran provided testimony at a hearing before the undersigned, as to the issues noted above.  The Board notes that the Veteran also had a hearing before a different Veterans Law Judge, in July 2011, as to other claims (including entitlement to service connection for a sinus disorder, bronchitis, bilateral hearing loss, and tinnitus) - those issues are the subject of a separate Board decision.

In October 2015, the Veteran requested a new Board hearing.  The Board subsequently sought clarification as to what issues that the Veteran wished to have a hearing.  In March 2017, the Veteran's representative clarified that the Veteran wanted a new hearing as to all issues on appeal.  

In Cook v. Snyder, 28 Vet. App. 330, 345 (2017), the Court of Appeals for Veterans Claims (the Court) found that "a claimant who received a personal hearing at one stage of appellate proceedings before the Board is entitled, upon request, to a Board hearing following a remand from this Court."  However, the Veteran's case is distinct from such a situation, as the Veteran's claims decided herein have not been remanded by the Court.  As such, there is no such entitlement to a new personal hearing in the Veteran's case.  

Generally, a replacement hearing is available where (1) a hearing had not been fully recorded or where transcripts of a hearing are lost or destroyed and the recording is no longer available, under 38 C.F.R. § 20.717, or (2) where, after a hearing before one Board member, a different Board member is assigned to decide an appeal, Arneson v. Shinseki, 24 Vet.App. 379, 382-83 (2011) (interpreting 38 C.F.R. § 20.707).  Neither scenario applies to the Veteran's claims.

Furthermore, the Board will not accept a request for a personal hearing except when the claimant demonstrates on motion that there was good cause for the delay.  38 C.F.R. § 20.1304(b).  The Veteran has provided no such motion or argument for why an additional hearing would be warranted.  The Board finds that a new hearing is not warranted.

The Board notes that, in addition to the paper claims file, there are electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the appellant's claims.  

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By way of a January 2008 rating decision, the RO denied service connection for a back strain, finding that there was no evidence showing that his back strain was a chronic disability that either occurred in or was caused by service.  

2.  The evidence associated with the claims file since the January 2008 final denial relates to an unestablished fact necessary to substantiate the lumbar spine disorder claim.  

3.  Resolving all doubt in favor of the Veteran, the left knee disorder, to include osteoarthritis, is etiologically related to the Veteran's service.  


CONCLUSIONS OF LAW

1.  The January 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).
 
2.  Evidence received since the January 2008 rating decision is new and material; the claim of entitlement to service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Resolving all doubt in favor of the Veteran, a left knee disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for a lumbar spine disorder and grants service connection for a left knee disorder.  In view of the Board's decision to reopen the Veteran's lumbar spine disorder claim and grant service connection for his left knee disorder claim, a discussion of VA's duties to notify and assist in regards to those claims is unnecessary.

New and Material Evidence Claim

The Veteran contends that he developed a lumbar spine disorder during active service, as indicated by an August 2006 service treatment record documenting a report of mid-back pain.  

Following service, a June 2007 VA examination noted that there was insufficient clinical evidence to diagnose any current or chronic back condition.  

In January 2008, the RO originally denied the claim, finding no evidence that the lumbar spine disorder was caused by, or occurred during, active service, or that it a back strain was a chronic disorder.  The Veteran did not appeal that decision and it became final.  38 C.F.R. § 20.1103.

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable.  Following the January 2008 rating decision, no evidence pertaining to the Veteran's claim was added to the claims file until years after the January 2008 rating decision.  As such, no new and material evidence was added to the claims file for years following the January 2008 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The RO received the Veteran's petition to reopen the claim in April 2010.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 
 
New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.
 
In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 
 
Evidence received since the January 2008 rating decision includes: (i) a May 2012 VA examination, (ii) private medical records, (iii) VA medical records, and (iv) lay evidence, including testimony provided during an October 2015 Board hearing.  

Upon review of the record, the Board finds that evidence received since the prior, final rating decision is new and material for the claimed lumbar spine disorder.  The Veteran has provided new and presumed credible assertions regarding a possible nexus between a back disorder and his military service.  Also, the medical evidence includes information regarding a post-service lumbar spine disorder, as well as, a medical opinion on the etiology of the disorder on a secondary basis.  As such, the Board finds that such evidence is new and material evidence and that the claim to reopen the claim for service connection for a lumbar spine disorder is reopened.  

Left Knee Disorder Service Connection Claim

The Veteran contends that he developed a left knee disorder in service, from running on rocks and uneven surfaces.  He has alternatively claimed that a left knee disorder developed secondary to his service-connected right knee disability.

A.  Service Connection Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that effective October 10, 2006, before the Veteran filed his claim, the provisions of 38 C.F.R. § 3.310 were changed to state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  

B.  Factual Background and Analysis

In the present case, the Veteran has a current diagnosis of left knee osteoarthritis, per the May 2012 VA examination.  As such, the question before the Board is whether such disorder is etiologically related to service.  

Service treatment records are generally negative as to any complaints of, or treatment for, a left knee disorder.

A few months following his December 2006 separation from service, a February 2007 Fort Riley medical record documented a report of right knee pain.  The examiner diagnosed the Veteran with right knee tendonitis and bilateral knee osteoarthritis.  

A June 2007 VA examiner, after physical evaluation and X-ray review, found degenerative osteoarthritis and meniscal tear of the service-connected right knee.  

A February 2011 VA examiner found that the Veteran's degenerative changes of the left knee were most likely caused by or a result of use/overuse of the joint.  The examiner noted that there was no specific injury, but that the Veteran attributed the condition to use/overuse.  The examiner opined that since the Veteran was service-connected for a right knee disability, the same conditions which existed in service and resulted in the right knee disability are present for the left knee pain.

A May 2012 VA examiner found that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected right knee disability.  The examiner explained that the Veteran currently has mild degenerative changes to the bilateral knees and post-operative changes to right knee.  The examiner explained that the bilateral knees both have evidence of mild degenerative disease and since degenerative changes are comparable in both knees, the right knee condition did not cause left knee condition.

Giving the Veteran the benefit of the doubt, the Board finds that his left knee disorder of osteoarthritis developed during service.  As noted by the February 2011 VA examiner, the Veteran's left knee underwent the same physical demands of the service-connected right knee during service.  Furthermore, the Board notes that the already service-connected right knee disability was diagnosed with X-ray evidence of osteoarthritis in June 2007, within a year of the Veteran's December 2006 separation from service.  The May 2012 VA examiner noted that both the Veteran's service-connected right knee and the claimed left knee have comparably similar degenerative changes, implying that osteoarthritis developed at a similar time for both knees.  

The Board thus finds that, giving the Veteran the benefit of the doubt, service connection for a left knee disorder, to include osteoarthritis, is granted.





ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for a lumbar spine disorder is granted.  The appeal is granted to this extent only.

Service connection for a left knee disorder, to include osteoarthritis, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he developed a lumbar spine disorder during active service, as shown by an August 2006 service treatment record documenting a report of mid-back pain.  (October 2015 Board hearing, p.3).  He alternatively contends that such a disorder developed secondary to his service-connected right knee disorder.  (April 2012 correspondence).  

Following service, a June 2007 VA examination noted that there was insufficient clinical evidence to diagnose any current or chronic back condition.  

In May 2012, the Veteran underwent a VA examination for the lumbar spine.  The examiner, however, does not appear to address the question of whether the Veteran developed a lumbar spine disorder directly due to service.  Furthermore, the examiner did not explain how he came to the conclusion that the lumbar spine disorder was not aggravated by the service-connected right knee disability.  An adequate medical opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   The AOJ should obtain a new VA examination or medical opinion to determine the etiology of the claimed disorder.  

The AOJ should obtain and associate any pertinent, unassociated VA medical records with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain all unassociated VA treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all records and/or responses received from have been associated with the claims file, the AOJ should obtain a VA medical opinion by an appropriate VA examiner as to the nature and etiology of the Veteran's lumbar spine disorder.  

It is left to the examiner's discretion whether to physically examine the Veteran.  

Following a review of the Virtual and paper claims files, the VA medical opinion provider should offer an opinion on the following:

(i)  Does the Veteran currently have a lumbar spine disorder?  If so, please note the diagnosed disorder(s).

(ii)  Is it at least as likely as not (50 % probability or greater) that a lumbar spine disorder was incurred in or was caused by the Veteran's active service?  The examiner should consider the Veteran's report back injury in service in August 2006, per the October 2015 Board hearing.  

(iii)  Is it at least as likely as not (50 % probability or greater) that the Veteran's service-connected knee disorder caused any lumbar spine disorder?  

(iv)  Is it at least as likely as not (50 % probability or greater) that the Veteran's service-connected knee disorder aggravated any lumbar spine disorder?  

If the examiner finds that any lumbar spine disorder was aggravated by a service-connected disability, if possible, opine to what extent it was aggravated beyond the natural progression of the disorder.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case - to include prior VA examinations, including in June 2007 and May 2012, which may reasonably explain the medical guidance in the study of this case.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to specifically include all evidence associated with the claims file since the January 2014 statement of the case.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


